Citation Nr: 1701289	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  12-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed as depression and anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to February 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  While the RO separately adjudicated claims for PTSD, major depression, mood disorder and polysubstance dependence in its June 2011 rating decision, in accordance with Clemons, the Board has recharacterized the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran had a hearing before the Board in June 2012 and the transcript is of record.

In May 2014, the Board reopened and then remanded the issue of entitlement to service connection for an acquired psychiatric disorder for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal.

As noted above, in May 2014, the Board remanded the Veteran's claim for entitlement to service connection for an acquired psychiatric disability to include PTSD for additional development.  As part of the remand instructions, the Board instructed the AOJ to provide the Veteran with a VA psychiatric examination to determine the etiology of any current PTSD.

Per the May 2014 Board instructions, the Veteran underwent a VA examination in September 2014.  The VA examiner concluded that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis under DSM, Fifth Edition (DSM-5).

However, the examiner's finding that the Veteran does not meet the criteria for PTSD under DSM-5 is insufficient in this case because the Veteran's appeal was certified to the Board in June 2012, well before the August 4, 2014 effective date for replacement of the DSM-IV with the DSM-5 in the Schedule for Rating Disabilities.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The rule specifically states that the update to DSM-IV does not affect claims certified to the Board prior to August 2014, even if such claims are subsequently remanded.  Id.  

Thus, an additional VA examination is necessary to determine the Veteran's diagnosis under DSM-IV.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal since September 2014.  

2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD or other psychiatric disability.  

The examiner should address whether it is at least as likely as not that any psychiatric disability, to include PTSD, is due to the Veteran's period of active duty service from July 1972 to February 1975. 

If a personality disorder is diagnosed, the examiner must provide an opinion as to whether the personality disorder was aggravated (permanently worsened) beyond the natural progression of such a disorder by his military service. 

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner is also specifically asked to address the Veteran's May 1975 to June 1975 hospitalization for, among other things, a psychophysiological disease.  The examiner is also asked to reconcile all conflicting medical opinions in the record, to include the private November 2010 opinion and the April 2011 VA examination.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A complete rationale for any opinion expressed should be provided.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




